DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-5, 7-10, and 12-20. Claims 1, 4, 9, 12, 15, and 16 were amended, and claims 6 and 11 were cancelled in the response filed 9/16/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2022 was filed after the mailing date of the non-final office action on 6/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant is advised that should claims 15, 17, and 18 be found allowable, claims 16, 19, and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 10, 12-13, 16, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the tab portion comprises” in lines 1-2. However, it is unclear whether this recitation of the tab portion is meant to refer to “a tab portion” of claim 1 line 5 or to “two tab portions” of claim 1 line 14. The claim should be amended for clarity.
Claim 3 recites “further comprising: a box, accommodating the main body portion, the tab portion” and “the tab portion”. However, it is unclear whether the main body portion is intended to refer to “a main body portion” of claim 1 line 2 or “the main body portion is provided in plural” in claim 1 line 12. It is unclear whether the tab portion is intended to refer to “a tab portion” of claim 1 line 5 or “two tab portions” in claim 1 line 14.
Claim 4 recites “wherein the tab portion comprises” in lines 1-2. However, it is unclear whether this recitation of the tab portion is meant to refer to “a tab portion” of claim 1 line 5 or to “two tab portions” of claim 1 line 14. The claim should be amended for clarity.
Claim 4 recites “the main body portion” in lines 3, 5, and 7. However, it is unclear whether the main body portion is intended to refer to “a main body portion” of claim 1 line 2 or “the main body portion is provided in plural” in claim 1 line 12. 
Claim 5 recites “the tab portion” in line 2. However, it is unclear whether this recitation of the tab portion is meant to refer to “a tab portion” of claim 1 line 5 or to “two tab portions” of claim 1 line 14. The claim should be amended for clarity.
Claim 7 recites “the main body portion” in line 1. However, it is unclear whether the main body portion is intended to refer to “a main body portion” of claim 1 line 2 or “the main body portion is provided in plural” in claim 1 line 12. 
Claim 7 recites “the tab portion comprises” in lines 2. However, it is unclear whether this recitation of the tab portion is meant to refer to “a tab portion” of claim 1 line 5 or to “two tab portions” of claim 1 line 14. The claim should be amended for clarity.
Claim 10 recites “the tab portion” in lines 3, 5, 7, and 8. However, it is unclear whether this recitation of the tab portion is meant to refer to “a tab portion” of claim 9 line 2 or to “two tab portions” of claim 9 line 19. The claim should be amended for clarity.
Claim 10 recites “the main body portion” in lines 4, 8, and 9. However, it is unclear whether the main body portion is intended to refer to “a main body portion” of claim 9 line 3 or “two main body portions” in claim 9 line 21. 
Claim 12 recites “the main body portion” in lines 4 and 6-7. However, it is unclear whether the main body portion is intended to refer to “a main body portion” of claim 9 line 3 or “two main body portions” in claim 9 line 21. 
Claim 12 recites “the tab portion” in line 5. However, it is unclear whether this recitation of the tab portion is meant to refer to “a tab portion” of claim 9 line 2 or to “two tab portions” of claim 9 line 19. The claim should be amended for clarity.
Claim 13 recites “the main body portion” in lines 6-7 and 8. However, it is unclear whether the main body portion is intended to refer to “a main body portion” of claim 9 line 3 or “two main body portions” in claim 9 line 21. 
Claim 13 recites “the tab portion” in lines 4 and 7-8. However, it is unclear whether this recitation of the tab portion is meant to refer to “a tab portion” of claim 9 line 2 or to “two tab portions” of claim 9 line 19. The claim should be amended for clarity.
Claim 13 recites “the first large surface” in line 5. However, it is unclear as to which first large surface is being referred because there are two main body portions having large surfaces as recited in claim 9.
Claim 16 recites “the tab portion” in line 2. However, it is unclear whether this recitation of the tab portion is meant to refer to “a tab portion” of claim 9 line 2, one of the “two tab portions” of claim 9 line 19, or a different tab portion. The claim should be amended for clarity.
Claim 16 recites “the main body portion” in lines 3, 5, and 6-7. However, it is unclear whether the main body portion is intended to refer to “a main body portion” of claim 9 line 3 or “two main body portions” in claim 9 line 21. 
Claim 20 recites “the tab portion” in line 5 and 9. However, it is unclear whether this recitation of the tab portion is meant to refer to “a tab portion” of claim 9 line 2, one of the “two tab portions” of claim 9 line 19, or the different tab portion of claim 16. The claim should be amended for clarity.
Claim 20 recites “the main body portion” in lines 5-6. However, it is unclear whether the main body portion is intended to refer to “a main body portion” of claim 9 line 3 or “two main body portions” in claim 9 line 21. 
Claim 19 is rejected for being dependent thereon.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13, with the exception of the phrase “exceeding the first large surface” in lines 4-5, merely recites the same or substantially the same limitations as independent claim 9 or dependent claim 10 from which claim 13 depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Kim et al. (US 2013/0330593, herein referred to as Kim ‘593).
Regarding claim 1, Kim discloses a battery 100 comprising an electrode assembly 10 (main body portion) in a case 15 having a cap plate 20 (cover plate assembly) coupled with first 21 and second 22 electrode terminals (either being a pole) ([0040], Fig 1-2).
The electrode assembly 10 has uncoated regions 11a and 12a (either being a tab portion) extending from the side surfaces of the electrode assembly and bent toward a first large surface of two opposite large surfaces of the electrode assembly (Figs 9-10, [0072]-[0074]).
First 51 and second 52 current collecting tabs (either being a connecting piece) are bent into a first section and second section, wherein the first section is located on top of the main body portion and is connected with the pole (see bent portions 51a/52a), and the second portion is parallel to or almost parallel to the side surface of the electrode assembly and is welded to a surface of one side of the tab portion facing or facing away from the side surface of the main body portion (see Figs 2-3 and 9-10, [0072]-[0073]). 
While Kim teaches plural multiple electrode assemblies 10 (Fig 11), and the electrode assemblies are disposed in pairs, Kim does not explicitly disclose wherein respective first large surface are opposite, and two tab portions respectively extending out from two side surface of a same side of two of the main body portions are welded onto the second section of a same connecting piece.
Kim ‘593 discloses a battery comprising a plurality of electrode assemblies 10 inserted into a case 30 ([0050], Fig 1 and 4). Each electrode assembly includes uncoated portions 11a/12a (tab portions) with a first extension 11ac and second extension 11ab wherein the second extension 11ab is bent toward a first large surface ([0065], Fig 4). The electrode assemblies are connected to the same current collecting member (Fig 4). The uncoated portions (tab portion) of the electrode assemblies are welded to the current collecting member (support plate 515) ([0065]). Therefore, Kim ‘593 teaches the placing two electrode assemblies (main body portions) where the respective first large surfaces are opposite in a case, and the tab portions are welded onto the second section of a same connecting portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement wherein the electrode assemblies face each other, and connected [welded] to the same connecting portion as taught by Kim ‘593 with the electrode assemblies of Kim for the purpose of reducing the amount of material used for the current collecting members. 
Regarding claim 2, modified Kim discloses all of the claim limitations as set forth above. As seen in Figures 9-10 with mark-ups below, the uncoated regions 11a/12a (tab portion) comprise a first area, extended out from the side surface of the electrode assembly; a second area, extending out from the first area and bent toward the large surface of the electrode assembly; wherein the current collecting tabs 51/52 (connecting piece) is welded to the second area ([0072]-[0074]).

    PNG
    media_image1.png
    266
    423
    media_image1.png
    Greyscale

Regarding claim 3, modified Kim discloses all of the claim limitations as set forth above. The case 15 (box) accommodates the electrode assembly 10 (main body portion), the uncoated regions 11a/12a (tab portion), and the current collecting tabs 51/52 (connecting piece) (Figs 1-2, 9-10). The uncoated regions 11a/12a are stacked (Fig 9) and are welded to the current collecting tabs 51/52 (Fig 10), therefore having a welding mark, and thereby meet the structural limitations tab portion accommodated in the box with a stack, and the stack portion is a portion between a welding mark on the tab portion and the side surface of the main body portion.
Regarding claim 4, modified Kim discloses all of the claim limitations as set forth above. As seen in Figures 9-10, the uncoated regions 11a/12a comprises more than two single tabs which extend out from the side surface of the main body portion, and each of the single tabs are flattened in a direction perpendicular to the side surface of the main body portion (see Fig 10), and a distance between from one end of the welding mark on each of the single tabs close to the side surface of the main body portion to the side surface of the main body portion is greater than a distance from each of the single tabs to the first large surface (see Fig 10 where the second portion [having the weld] is flattened perpendicular to the side surface, and the second portion is closer to the first large surface side compared to the side surface of the electrode assembly).
Regarding claim 5, modified Kim discloses all of the claim limitations as set forth above. As seen in Figure 10, only one depression is disposed on a surface of one side of the stacked portion of the tab portion away from the first large surface.

    PNG
    media_image2.png
    227
    207
    media_image2.png
    Greyscale

Regarding claim 7, modified Kim discloses all of the claim limitations as set forth above. As seen in Figures 9-10, the electrode assembly 10 (main body portion) comprises more than two electrodes (pole pieces) because the electrode assembly is made of stacked electrodes ([0009], [0011]). Therefore the uncoated regions 11a/12a (tab portions) comprises more than two single tabs, and each of the single tabs respectively extends out from a corresponding pole piece, and the width of the single tab and the pole piece are the same (see Fig 2 and 9).

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Yamamoto (US 2019/0109348) and Kim et al. (US 2013/0330593, herein referred to as Kim ‘593).
Regarding claim 9, Kim discloses a battery 100 comprising an electrode assembly 10 (main body portion) in a case 15 having a cap plate 20 (cover plate assembly) coupled with first 21 and second 22 electrode terminals (either being a pole) ([0040], Fig 1-2). The electrode assembly 10 has uncoated regions 11a and 12a (either being a tab portion) extending from the side surfaces of the electrode assembly and bent toward a first large surface of two opposite large surfaces of the electrode assembly (Figs 9-10, [0072]-[0074]). Therefore, Kim teaches a bending step of bending a tab portion toward a first large surface of two opposite large surfaces of a main body portion of a battery, so that a portion of the tab portion faces a side surface of the main body portion, and the tab portion extends out from the side surface of the main body portion.
First 51 and second 52 current collecting tabs (either being a connecting piece) are bent into a first section and second section, wherein the first section is located on top of the main body portion and is connected with the pole (see bent portions 51a/52a), and the second portion is parallel to or almost parallel to the side surface of the electrode assembly and is welded to a surface of one side of the tab portion facing or facing away from the side surface of the main body portion (see Figs 2-3 and 9-10, [0072]-[0073]). Therefore, Kim teaches a welding step of disposing a second section of a connecting piece on a surface of one side of the tab portion facing or facing away from the side surface of the main body portion and parallel to or almost parallel to the side surface of the main body portion, and welding the tab portion to the second section of the connecting piece.
While Kim teaches welding ([0072]-[0073]), Kim does not disclose the details of the welding, and therefore does not explicitly disclose wherein in the welding step, a supporting plate for welding is disposed to support the second section of the connecting piece and the portion of the tab portion exceeding the first large surface, welding is implemented from a direction toward the side surface of the main body portion, and the supporting plate is closer to the side surface of the main body portion than the second section of the connecting piece and the portion of the tab portion facing the side surface of the main body portion.
Yamamoto discloses an energy storage device comprising an electrode assembly 2 inside a case 3, wherein the electrode assembly has non-covered portions 231 (tab portions) which extends from covered portions ([0037]). The non-covered portions 231 are welded to current collectors 5 via ultrasonic welding between a horn 80 and an anvil 81 ([0072], Fig 10). A protective plate 7 is further placed between on the non-covered portions 231 which further protect the electrode assembly 2 (Fig 10, [0034], [0072]). As seen in Figure 10, the welding occurs in the direction from the non-covered portions to  the current collectors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the welding the occurring in the direction from the non-covered portions to the current collectors as taught by Yamamoto with the tabs and collectors of Kim for the purpose of welding the pieces together.
Therefore, when Yamamoto is combined with Kim, the welding occurs from the tab portion to the collector portion, and therefore the welding is implemented from a direction toward the side surface of the main body portion.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either the anvil or the protective plate  as taught by Yamamoto as a supporting plate for the welding in Kim for the purpose of supporting or protecting the electrode assembly during welding.
Because Kim teaches performing the bending and welding steps to two uncoated regions 11a and 12a (tab portions) (see Figs 9-10) and teaches multiple electrode assemblies (see Fig 11), Kim teaches implementing the bending step on two tab portions respectively extending out from two sides of another side of the two main body portions. However, while Kim teaches multiple electrodes assemblies 10 (Fig 11), Kim does not explicitly disclose two main body portions, such that the first large surfaces of the two main body portions are oppositely disposed before or after the bending step is implemented, and in the welding step, the two tab portions are both welded onto the second section of the connecting piece.
Kim ‘593 discloses a battery comprising a plurality of electrode assemblies 10 inserted into a case 30 ([0050], Fig 1 and 4). Each electrode assembly includes uncoated portions 11a/12a with a first extension 11ac and second extension 11ab wherein the second extension 11ab is bent toward a first large surface ([0065], Fig 4). The electrode assemblies are connected to the same current collecting member (Fig 4). Therefore, Kim ‘593 teaches the placing two electrode assemblies (main body portions) where the respective first large surfaces are opposite in a case, and the tab portions are welded onto the second section of a same connecting portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement wherein the electrode assemblies face each other, and connected to the same connecting portion as taught by Kim ‘593 with the electrode assemblies of Kim for the purpose of reducing the amount of material used for the current collecting members. 
With regards to the limitation of the supporting plate corresponds to the two tab portions, because Yamamoto teaches the anvil 81 and protective plate 7 as being used for each welding (Fig 10), the anvil and protective plate (either reading on the supporting plate) corresponds to the two portions.
Regarding claim 12, modified Kim discloses all of the claim limitations as set forth above. As seen in Figure 10 of Yamamoto, the anvil 81 extends out from one side of the first large surface of the main body portion, and welding is implemented on a portion of the tab portion and the connecting piece located between the large surfaces of the main body portion.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Yamamoto (US 2019/0109348) and Kim et al. (US 2013/0330593, herein referred to as Kim ‘593), as applied to claim 9 above, and further in view of Kimura et al. (JP 2019/145271, see Applicant supplied machine translation). 
Regarding claim 10, Kim discloses all of the claim limitations as set forth above. While Kim teaches a bending step (Figs 9-10), and a welding step ([0072]-[0073]), Kim does not explicitly disclose wherein a portion of the tab exceeds the first large surface in a width direction of the main body portion, and a shaping step, wherein a portion between a welding mark of the tab portion and the side surface of the main body portion is stacked to reduce a size of the tab portion along a width and/or height direction of the main body portion.
Kimura discloses a secondary battery 10 comprising an electrode assembly 12 with tab portions 27 comprising a first bent portion 27a and an extending portion 27b extending from the first bent portion 27a in a stacking direction (abstract). The tab portion further includes a second bent portion 27c at a location where the tab group 27 is bent to form the folded portion 27d (Fig 4, [0026]-[0027]). As seen in Figure 4, where the second bent portion 27c not performed to make the folded portion 27d, the tab group would exceed the first large surface in a width direction of the electrode assembly, and therefore the operation to create the second bent portion 27c and the folded portion 27d is a shaping portion to reduce a size of the tab portion along a width of the electrode assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement of the tabs being exceeding the boundaries of the electrode assembly and bending back said tabs as taught by Kimura with the tabs of Kim for the purpose of electrical connection between the tabs and the current collecting tabs and fitting the tabs in the provided space of the case.
Regarding claim 13, modified Kim discloses all of the claim limitations as set forth above. Yamamoto discloses an energy storage device comprising an electrode assembly 2 inside a case 3, wherein the electrode assembly has non-covered portions 231 (tab portions) which extends from covered portions ([0037]). The non-covered portions 231 are welded to current collectors 5 via ultrasonic welding between a horn 80 and an anvil 81 ([0072], Fig 10). A protective plate 7 is further placed between on the non-covered portions 231 which further protect the electrode assembly 2 (Fig 10, [0034], [0072]). As seen in Figure 10, the welding occurs in the direction from the non-covered portions to  the current collectors. Therefore, when Yamamoto is combined with Kim, the welding occurs from the tab portion to the collector portion, and therefore the welding is implemented from a direction toward the side surface of the main body portion.
As stated above in the rejection of claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either the anvil or the protective plate  as taught by Yamamoto as a supporting plate for the welding in Kim for the purpose of supporting or protecting the electrode assembly during welding.

Claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Yamamoto (US 2019/0109348) and Kim et al. (US 2013/0330593, herein referred to as Kim ‘593), as applied to claim 9 above, and further in view of Kato et al. (US 2016/0126583).
Regarding claim 15, modified Kim discloses all of the claim limitations as set forth above. Because Kim teaches performing the bending and welding steps to two uncoated regions 11a and 12a (tab portions) (see Figs 9-10) and teaches multiple electrode assemblies (see Fig 11), Kim teaches implementing the steps (bending and welding) on two tab portions respectively extending out from two side surface of another side of the two main body portions and another connecting piece.
While Yamamoto teaches the anvil 81 and/or protective plate 7 used as a supporting plate (see Fig 10), modified Kim does not explicitly disclose wherein the supporting plate is provided as two supporting plates, the two supporting plates are respectively disposed on two sides of the two main body portions and are connected through a cross beam disposed between the first large surfaces of the two main body portions and extending along a length direction of the two main body portions.
Kato discloses a battery 100 comprising an electrode boy 110 wherein a protection member 150 is assembled to the electrode body ([0047], Fig 2). The protection member includes side surfaces 153/154 (two supporting plates) connected by a pressing portion 152 (cross beam) which has a portion of the electrode assemblies on both sides of the pressing portion ([0048], Fig 2). That is, the protection member includes two supporting plates (side surfaces 153/154) connected through a cross beam (pressing portion 152) disposed between large surfaces of the electrode assemblies. The protection member has a higher bending strength than any of the positive plates, negative plates, and separators of the electrode body ([0009]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the protection member between electrode bodies as taught by Kato with the plural electrode assemblies of Kim and the protective plate 7 as taught by Yamamoto for the purpose of protecting the electrode assemblies from bending when connecting multiple electrodes assemblies, which would include the forces from welding.
Regarding claim 16, modified Kim discloses all of the claim limitations as set forth above. Because Kim teaches performing the bending and welding steps to two uncoated regions 11a and 12a (tab portions) (see Figs 9-10), Kim teaches implementing the bending step on two tab portions respectively extending out from two sides of another side of the main body portion and another connecting piece.
While Kim teaches multiple electrodes assemblies 10 (Fig 11) and while Yamamoto teaches the anvil 81 and/or protective plate 7 used as a supporting plate (see Fig 10), modified Kim does not explicitly disclose wherein the supporting plate is provided as two supporting plates, the two supporting plates are respectively disposed on two sides of the main body portion and are connected through a cross beam extending along a length direction of the main body portion.
Kato discloses a battery 100 comprising an electrode boy 110 wherein a protection member 150 is assembled to the electrode body ([0047], Fig 2). The protection member includes side surfaces 153/154 (two supporting plates) connected by a pressing portion 152 (cross beam) which has a portion of the electrode assemblies on both sides of the pressing portion ([0048], Fig 2). That is, the protection member includes two supporting plates (side surfaces 153/154) connected through a cross beam (pressing portion 152) disposed between large surfaces of the electrode assemblies. The protection member has a higher bending strength than any of the positive plates, negative plates, and separators of the electrode body ([0009]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the protection member between electrode bodies as taught by Kato with the plural electrode assemblies of Kim and the protective plate 7 as taught by Yamamoto for the purpose of protecting the electrode assemblies from bending when connecting multiple electrodes assemblies, which would include the forces from welding.
Regarding claim 17, modified Kim discloses all of the claim limitations as set forth above. Because Yamamoto teaches the anvil 81 and/or protective plate 7 used as a supporting plate for welding, and Kato teaches a protective member comprising two side surfaces 153/154 (two supporting plates) connected through a pressing portion 152 (cross beam), the combination of references renders obvious the welding tools used comprise the two supporting plates and the cross beam.
Regarding claim 19, modified Kim discloses all of the claim limitations as set forth above. Because Yamamoto teaches the anvil 81 and/or protective plate 7 used as a supporting plate for welding, and Kato teaches a protective member comprising two side surfaces 153/154 (two supporting plates) connected through a pressing portion 152 (cross beam), the combination of references renders obvious the welding tools used comprise the two supporting plates and the cross beam.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0214670) in view of Yamamoto (US 2019/0109348), Kim et al. (US 2013/0330593, herein referred to as Kim ‘593), and Kato et al. (US 2016/0126583), as applied to claim 17 or 19 above, and further in view of Guo et al. (US 2019/0221820).
Regarding claims 18 and 20, modified Kim discloses all of the claim limitations as set forth above. While Kim teaches welding ([0072]-[0073]), and Kato teaches a protective member having the two supporting plates (Fig 2), modified Kim does not explicitly disclose wherein the welding tools further comprise two pressing plates respectively corresponding to the two supporting plates, the pressing plate and the supporting plate are configured to clamp the connecting piece and the portion of the tab portion facing the side surface of the main body portion during welding, and an avoidance area for avoiding welding energy disposed on the pressing plate, so that the welding energy during welding acts on a clamped portion of the connecting piece and the tab portion.
Guo teaches a battery including a plurality of electrode assemblies 100 and connecting members 35 (see Fig 2). As seen in Figure 2-3, the connecting member flattens in the direction of the electrode assemblies. As such, Guo suggests a pressing plate on both sides (therefore two pressing plates) in order to press the connecting member to electrode assemblies in order to bend and weld the connecting members 35 to the electrode tabs 120 ([0052]). Further, as seen in Figure 12, there is a welding area W on the connecting members and corresponding electrode tabs. Therefore, because there is a targeted area for welding, there is an avoidance area for avoiding welding energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pressing plate to flatten the connecting members as suggested by Guo with the welding of modified Kim for the purpose of flattening and holding the multiple electrode assemblies together during welding. In addition, based on the location, the pressing plates with the supporting plates (Kato and side surfaces 153/154) of the protective member clamp the connecting piece and tab portion.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the welding avoidance area of the connecting member as taught by Gao with the welding of modified Kim for the purpose of targeting a designated area for welding.

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
Applicant argues, with regards to the amended claims 1 and 9, that Kim in view of Kim ‘593 do not render the amended limitations obvious. Applicant argues that in Kim ‘593, there is no mention regarding the welding for the current collecting member 51 and the tab portion 11a. Applicant further argues that based on the disclosures of Kim and Kim ‘593, it is not obvious for one of ordinary skill in the art to reach “two tab portions respectively extending out from two side surfaces of a same side of two of the main body portions are welded onto the second section of a same connecting piece” of the amended claim 1. Applicant makes a similar argument based on a similar limitation in amended claim 9.
This is not considered persuasive. Firstly, both Kim and Kim ‘593 clearly teach and suggest welding of the tab portions/uncoated portions to the current collecting member [or support plate of the current collecting member]. Kim states the “positive electrode current collecting tab 52 and the negative electrode current collecting tab 51 are welded to the uncoated regions 11a and 12a protruding from a lateral surface of the electrode assembly 10” in [0073] (also see Fig 10). Kim ‘593 states “The positive uncoated region 11a is fixed to the connection plate 514 and the support plate 515 (e.g., by welding)” in [0065] (also see Figs 3-4). Therefore, both references clearly teach and suggest welding the tab portions to the current collecting members. 
With regards to “two tab portions respectively extending out from two side surfaces of a same side of two of the main body portions are welded onto the second section of a same connecting piece”, the claim also recites “a connecting piece, bent into a first section and a second section, wherein the first section is located on the top surface of the main body portion…, and the second section is parallel to or almost parallel to the side surface of the main body”. That is, the claim identifies the connecting piece having a first portion and a second portion. The first portion is located on [above] the top surface of the main body portion, and the second portion is located on the side surface.
As seen in Figure 3 of Kim ‘593 (annotated below), the two tab portions (see 11a, which is made up of 11ab, 11ac, and 11aa) are both attached (welded [0065]) to the same current collecting member 51 at the portion of the current collecting member that is considered to read on the second section of the connecting piece because this portion is located on the side surface of the electrode assemblies.

    PNG
    media_image3.png
    610
    261
    media_image3.png
    Greyscale

Therefore, because Kim ‘593 clearly teaches and suggests that the two tab portions are attached/welded to the same [second] section of the connecting piece that is on the side surface of the electrode assemblies, the combination of references renders obvious the argued claim limitations of claims 1 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                 

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725